DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2022, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-32 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal (US 2005/0025980 A1) in view of Buffat et al (US 5,889,608 A).
With regards to claims 24, 27, and 34, Agrawal discloses an electrochromic safety glazing comprising a first glass substrate S2 (first glazing sheet), an opposing substrate S1 (i.e., second glazing sheet forming a counter substrate), and a series of films forming an electrochromic device layer (i.e., electrochemical system which has optical-related and energy-related properties that are electrically 
However, Agrawal does not appear to disclose a substrate located between the electrochromic system and counter-substrate.
Buffat discloses an electrochromic glazing unit comprising an electrochromic film stack 26 (i.e., electrochemical system having an optical related property that is electrically controllable) formed on a glass sheet 22 (i.e., first substrate), a second glass sheet 21 (i.e., counter substrate), and third glazing panel 24 (Buffat: Figs. 1 and 5; col. 8, lines 3-14 and 25-43). More specifically, the first substrate is located between the electrochromic film stack 26 and a counter-substrate 21 (Buffat: Fig. 5). Buffat notes that this particular configuration is known in the art as a double glazing configuration. According to Buffat, double glazing configurations have superior performance in terms of optical properties, as it enables a greater difference in solar factor between the colored and decolored states of the electrochromic glazing unit, and furthermore, double glazings result in reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16). Agrawal and Buffat are analogous art in that they are related to the same field of endeavor of electrochromic glazings. A person of ordinary skill in the art would have found it obvious to have adopted the glazing configuration of Buffat, thereby leading to a first substrate located between a counter-substrate and electrochromic system, in order to provide an improvement to the electrochromic properties of the glazing of Agrawal, while also reducing the cooling and illumination loads of the glazing of Agrawal (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16). With particular regards to claims 27 and 34, the third glazing panel 24 (i.e., third glazing sheet) is depicted as being set back relative to the substrate over the 
With regards to claim 25, Agrawal discloses that the substrates may be (but are not necessarily) toughened or tempered. Essentially, the disclosure of Agrawal contemplates embodiments both in which neither the substrate nor counter-substrate are toughened or tempered, and embodiments in which both the substrate and counter-substrate are toughened or tempered.
With regards to claim 26, the limitation “the substrate comprises a laser-cut edge” constitutes product-by-process language. Product claims are not limited to the material performance of the recited steps within such language, but rather, only the structures implied by the steps. In the present case, Agrawal discloses the substrates as being cut to size (i.e., having cut edges) (Agrawal: para. [0053]). It is not seen how laser cutting implies a structure that is non-obvious from what a person of ordinary skill would expect from alternative cutting operations known in the art.
With regards to claim 29, the substrate is attached to the counter substrate via the sealant adhesive layer (i.e., interlayer) (see above discussion).
With regards to claim 30, the electrochemical system comprises two opposing conductive busbars B1 and B2 applied as silver frits, the busbars serving as attachment points for terminals (i.e., the busbars constitute first and second electrode coatings), an electrochromic layer (i.e., first electrochemically active film), an electrolyte film, and an ion-exchange film (i.e., second electrochemically active film) (Agrawal: Figs. 3a-3b; para. [0015]) In the interest of compact prosecution, it is noted that, technically, the term “coating” constitutes product-by-process language. The term “coating” does not appear to be indicative of an unobvious structural feature with respect to the prior art.
With regards to claim 31, Agrawal depicts the electrochromic system as between the substrate and the counter-substrate (Agrawal: Figs. 3a-4b).

With regards to claim 35, the formation of the double glazing articulated above necessitates the inclusion of an additional substrate, the additional substrate having the electrochemical system disposed thereon (see above discussion). A person of ordinary skill would have found selection of the additional substrate obvious from the viewpoint of reducing the illumination and cooling loads of the glazing of Agrawal and Buffat (see above discussion).
With regards to claim 36, Buffat depicts the additional substrate (i.e., second substrate) as set back relative to the counter-substrate over the circumference of the second substrate (Buffat: Figs. 1 and 5). A person of ordinary skill in the art would have found this configuration obvious, as it is articulated by Buffat to result in the formation of a double glazing which has reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16).
With regards to claim 37, the double glazing of Buffat has a four-panel configuration. Of the four panels, one may be considered a third glazing sheet, such that the third glazing sheet is located between the first substrate and counter substrate (Buffat: Figs. 1 and 4). A person of ordinary skill in the art would have found this configuration obvious, as it is articulated by Buffat to result in the formation of a double glazing which has reduced cooling and illumination loads (Buffat: col. 1, line 65 through to column 2, line 13; col. 6, lines 6-16). It is noted that the third glazing sheet need not necessarily be in contact with the electrochemical system, but rather, is merely a part of the overall laminate. Furthermore, the glazing unit defines an internal space filled with an intermediate gas, the internal space separating the substrate from the third glazing sheet (Buffat: abstract; Fig. 5).
With regards to claim 38, Buffat depicts the substrate as set back relative to the third glazing (Buffat: Figs. 1 and 5). A person of ordinary skill in the art would have found this configuration obvious, 
With regards to claim 39, a person of ordinary skill would have found it obvious to have selected toughened or tempered glass for the third substrate, as Agrawal expressly discloses its glass sheets as formed from toughened or tempered glass (see above discussion).
With regards to claim 40, the film stack of Agrawal comprises a film having UV blocking properties (i.e., a low-E film) (Agrawal: para. [0023]). It is noted that since the film stack of Agrawal is within the glazing unit, it is technically disposed on each of the glass sheets, including the third glazing sheet.
With regards to claim 41, Agrawal discloses that the glass substrates may be selected from soda-lime glass (i.e., soda-lime silica glass) (Agrawal: para. [0062]).
With regards to claim 42, the substrate is attached to the counter substrate via the sealant adhesive layer around its periphery (i.e., the adhesive layer, or joint, is in contact with a portion of the circumference of the counter-substrate) (see above discussion).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal and Buffat as applied to claim 24 above, and in further view of Hermanns (Laser cutting of glass).
With regards to claim 33, Agrawal and Buffat teach a glazing unit as applied to claim 24 above. However, Agrawal and Buffat do not disclose a four point bending strength value of greater than or equal to 75 MPa for the first glass sheet (i.e., glass substrate). 
Hermanns discloses a laser-cut borosilicate glass sheet which is not disclosed as having undergone additional post-processing (i.e., not thermally tempered or chemically tempered or toughened), the glass sheet having a four-point edge stress (i.e., flexural strength) which is clearly above 75 MPa (Hermanns: Abstract; page 222, Figure 4 and last paragraph). Agrawal, Buffat and Hermanns are 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant repeats the arguments already addressed in the Advisory Action mailed December 23rd, 2021. The Examiner maintains the position detailed in the Advisory Action with respect to these arguments. In this regard, Applicant argues that the process of Agrawal cannot be combined with the process of Buffat. Applicant additionally argues that the substrates S1 and S2 of Agrawal have the same length and width, and the layers therebetween are smaller than the substrates, and furthermore, Agrawal fails to disclose a glazing unit with a substrate set back relative to the counter-substrate. Applicant’s arguments are not found persuasive as Agrawal does not actually disclose its process as requiring the length and width dimensions of the substrates and the layers therebetween. In addition, the substrate and counter-substrate are set back relative to each other as they do not occupy the same plane. The Examiner interprets set back as “not occupying the same plane”, “having a gap therebetween”, or “being directly on and in contact with”. It is not clear how the structure of the prior art would not meet this interpretation. This interpretation is made in light of the present drawings, as the present specification neither defines nor discusses the phrase “set back”.
Applicant argues that modifying Agrawal with Buffat would have resulted in the lamination process of Agrawal being adversely affected from the viewpoint of adhesion and tensile strength of the electrolyte layer. This argument is not found persuasive as Applicant provides no evidence that this is 
Applicant argues that Buffat and Agrawal disclose double-glazing structures, and therefore there is no motivation, because the structure of Agrawal is already a double-glazing structure. This argument is not found persuasive as the beneficial properties of Buffat come from its overall configuration, and not the mere fact that it is a double-glazing structure. The benefits of Buffat are derived from its combination of a double-glazing structure, and the specific configuration of its panels within its double glazing structure. Buffat does not suggest a double-glazing structure alone, and rather, discloses a specific configuration.
Applicant argues that Agrawal and Buffat neither disclose nor motivate the internal space as amended. This argument is not found persuasive as Figure 5 of Buffat depicts an internal space formed adjacent to the third glazing panel 24. This internal space is located between the third glazing panel 24 and all of the other layers in the structure of Buffat, including the substrate 21.  See the annotated version of Figure 5 of Buffat below.

    PNG
    media_image1.png
    537
    359
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Intermediate Gas Layer)][AltContent: arrow][AltContent: textbox (Substrate)][AltContent: arrow][AltContent: textbox (Third Glazing Sheet)]









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783